Case:18-02346-EAG7 Doc#:130 Filed:07/06/21 Entered:07/06/21 15:56:09       Desc: Main
                           Document Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF PUERTO RICO

     IN RE:                                     CASE NO. 18-02346-EAG

     Carrasquillo Sanchez, Ismael,              CHAPTER 7

     Debtor.


                REPORT OF TRUSTEE UNDER FEDERAL RULE OF
                      BANKRUPTCY PROCEDURE 3011

    TO THE HONORABLE COURT:

            COMES NOW, NOREEN WISCOVITCH-RENTAS, the Chapter 7 trustee
    in this case, and respectfully states, alleges, and pays:

          1.     The Trustee of the above estate, reports that the below listed
                 checks(s) has (have) not been cashed by the bank upon which
                 drawn. Over (90) days have lapsed since its issuance.

          Claim No.                  Name                    Amount

          1                   Oriental Bank               Check No. 5019
                              P.O. Box 364745                $23.77
                              San Juan, PR 00936-4745

          2                   Oriental Bank               Check No. 5020
                              P.O. Box 364745                $42.38
                              San Juan, PR 00936-4745

          11                  Roberto De Soto Lopez       Check No. 5025
                              P.O. Box 70333                $71,212.88
                              San Juan, PR 00936

          12                  Monge Robertin & Asociados, Inc. Check No. 5026
                              60 Georgetti Street                  $43.42
                              San Juan, PR 00925



          Accordingly, by Check No. 5027 in the amount of $71,322.35, the Trustee
          hereby consigns the funds to the Clerk of the Court, in Compliance with
          the provisions of 11 U.S.C. Section 347(a).


                                            1
Case:18-02346-EAG7 Doc#:130 Filed:07/06/21 Entered:07/06/21 15:56:09          Desc: Main
                           Document Page 2 of 2



          WHEREFORE, said Trustee prays the Court to take notice of the above.

          RESPECTFULLY SUBMITTED, this 6th day of July, 2021.


          I HEREBY CERTIFY that a true and correct copy of the foregoing has
          been sent to by U.S. First Class Mail to the following this same day:

          Oriental Bank
          P.O. Box 364745
          San Juan, PR 00936-4745


          Roberto De Soto Lopez
          P.O. Box 70333
          San Juan, PR 00936

          Monge Robertin & Asociados, Inc.
          60 Georgetti Street
          San Juan, PR 00925



                                    /s Noreen Wiscovitch-Rentas
                                    NOREEN WISCOVITCH RENTAS
                                    Chapter 7 Trustee
                                    PMB 136
                                    400 Kalaf Street
                                    San Juan, Puerto Rico 00918
                                    Tel: (787) 946-0132
                                    noreen@nwr-law.com




                                           2
